UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8045



AARON HOLSEY,

                                            Plaintiff - Appellant,

          versus


MELANIE C. PEREIRA, individually, and as
former deputy commissioner of corrections for
Maryland at 6776 Reisterstown Road, Baltimore,
Maryland 21215; SUPERVISOR, name unknown, Home
Detention Unit, individually, and in official
capacity at 2100 Guilford Avenue, Baltimore,
Maryland 21218; STATE OF MARYLAND DEPARTMENT
OF CORRECTIONS, corrections headquarters, 6776
Reisterstown Road, Baltimore, Maryland 21215;
PATRICIA K. CUSHWA, individually, and as
chairperson of the Maryland Parole Commission
at 6776 Reisterstown Road, Baltimore, Maryland
21203; FRANK PAPPAS, individually, and as
Maryland Parole Commissioner; MACEO WILLIAMS,
individually    and    as    Maryland    Parole
Commissioner; RALPH ROBINSON, individually,
and as Facility Administrator for Baltimore
City Pre-Release Facility, 926 Greenmount
Avenue, Baltimore, MD 21202; D. THANIEL,
individually,    and     as    supervisor    of
classification department at Baltimore City
Pre-Release    Unit;    SUSAN    T.    DONAHUE,
individually, and as former supervisor of
classification    at    Eastern    Correctional
Institution-annex, 30420 Revells Neck Road,
Westover, Maryland 21890; ALVIN MCCOY; CARTER
DONAWAY, individually, and as a work release
counselor assigned to the Baltimore City Pre-
Release Unit; ELEU GATLING, individually, and
as a work release counselor assigned to the
Baltimore City Pre-Release Unit; C. WESTON,
individually, and a work release counselor
assigned to the Baltimore City Pre-Release
Unit; MICHILE ANTHONY BLOUNT, Commissioner,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
01-898-JFM)


Submitted:   April 17, 2002                   Decided:   May 22, 2002


Before WILKINS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Aaron Holsey, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, David Phelps Kennedy, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Aaron Holsey appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.      We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Holsey v. Pereira, No. CA-01-898-JFM (D. Md.

Nov. 28, 2001).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   3